          Case 4:18-cv-01474-HSG Document 63-1 Filed 03/04/19 Page 1 of 18




                         EXHIBIT A
           RELEVANT PORTIONS OF PLAINTIFF'S
            12/20/2018 DEPOSITION TRANSCRIPT




4819-9802-7840.1
Case 4:18-cv-01474-HSG Document 63-1 Filed 03/04/19 Page 2 of 18




                 UNITED STATES DISTRICT COURT

                 NORTHERN DISTRICT OF CALIFORNIA

                       OAKLAND DIVISION



  TRINA HILL,            )
                         )
           Plaintiff,    )
  vs.                    )     Case No.: 4:18-cv-01474-HSG
                         )
  GOODFELLOW TOP GRADE   )
  CONSTRUCTION LLC,      )
                         )
           Defendant.    )
  _______________________)




                   VIDEOTAPED DEPOSITION OF

                          TRINA HILL

                     _____________________

                       December 20, 2018



  REPORTED BY:   JANINE P. GAMBLE, RPR, CSR NO. 10372
     Case 4:18-cv-01474-HSG Document 63-1 Filed 03/04/19 Page 3 of 18
                        Trina Hill - 12/20/2018


1                  Pursuant to Notice of Deposition and on
2       Thursday, December 20, 2018, commencing at 10:20 a.m.,
3       thereof, at Lewis, Brisbois, Bisgaard & Smith, 333 Bush
4       Street, Suite 1100, San Francisco, California, before
5       me, JANINE P. GAMBLE, a duly licensed Certified
6       Shorthand Reporter, there personally appeared
7                                TRINA HILL
8       called as a witness by the Defendant, Goodfellow Top
9       Grade Construction LLP, who, having been first duly
10      sworn, was examined and testified as follows:

11                                  -oOo-

12                         P-R-O-C-E-E-D-I-N-G-S

13                 THE VIDEOGRAPHER:   Good morning.    We are on

14      the video record at 10:20 a.m. on December 20th, 2018,          10:20:19

15      for the Videotaped Deposition of Trina Hill.                    10:20:24

16                 We are taping this deposition at 333 Bush            10:20:28

17      Street in San Francisco, California, in the action              10:20:32

18      entitled Trina Hill versus Goodfellow Top Grade,                10:20:36

19      Case No. 4:18-cv-01474-HSG.                                     10:20:39

20                 My name is Anthony Hensley, and I am the video       10:20:41

21      production specialist from Ben Hyatt Certified                  10:20:54

22      Deposition Reporters located in Encino, California.             10:20:57

23      This is Tape No. 1 of Volume I.                                 10:21:00

24                 Would counsel and all present please identify        10:21:02

25      yourselves for the record?                                      10:21:07




                                                               Page 7
            Ben Hyatt Certified Deposition Reporters
 888.272.0022 818.343.7040 Fax 818.343.7119 www.benhyatt.com
     Case 4:18-cv-01474-HSG Document 63-1 Filed 03/04/19 Page 4 of 18
                         Trina Hill - 12/20/2018


1       you say to Sean that you believe didn't turn out well?          16:54:45

2            A.    Let me say this.   The complaints I had -- I         16:54:52

3       just didn't have good vibes from people and staff, at           16:55:22

4       least staff from Top Grade.    It was from the day the          16:55:26

5       incident with Sal.   Like I said, everything after that         16:55:31

6       was downhill, as far as I'm concerned, with Top Grade.          16:55:34

7            Q.    What was the date of the incident with Sal?          16:55:37

8            A.    I believe it was May 28th or May 27th.     I'm       16:55:45

9       not sure of the exact date, but I know it was maybe nine        16:55:54

10      days after I was employed with them.                            16:56:00

11           Q.    Your testimony is that you complained to Sean,       16:56:04

12      and that didn't work out well.     Do you have any examples     16:56:06

13      of this?                                                        16:56:09

14           A.    No.                                                  16:56:10

15           Q.    Did you complain to anyone else at Top               16:56:13

16      Grade -- at Goodfellow that didn't turn out well?               16:56:15

17           A.    Like I said earlier, I tried to have as much         16:56:35

18      communication with Top Grade staff as possible (as              16:56:40

19      spoken).                                                        16:56:44

20           Q.    To answer my question, though, you can't think       16:56:53

21      of anything specific?                                           16:56:55

22           A.    It was over a year ago; no, I can't.                 16:56:57

23                 (Defendant's Exhibit Number 13 marked for            16:56:59

24                 identification.)                                     16:56:59

25                 MR. LORDAN:   What I've marked as Exhibit 13 is      16:57:17




                                                             Page 198
            Ben Hyatt Certified Deposition Reporters
 888.272.0022 818.343.7040 Fax 818.343.7119 www.benhyatt.com
     Case 4:18-cv-01474-HSG Document 63-1 Filed 03/04/19 Page 5 of 18
                           Trina Hill - 12/20/2018


1       Goodfellow Bros. Top Grade Construction Substance Abuse         16:57:19

2       Policy, Bates stamped HILL 248 through 252.                     16:57:24

3            Q.    Ms. Hill, you're familiar with this document?        16:57:30

4            A.    No.                                                  16:57:35

5            Q.    You were provided a copy when you began at           16:57:36

6       Goodfellow; correct?                                            16:57:38

7            A.    I'm sure, if it was in the Handbook.                 16:57:41

8            Q.    And you, in fact, produced this in discovery;        16:57:44

9       so you have a copy of it is what I'm trying to get at.          16:57:46

10      Correct?                                                        16:57:49

11           A.    I believe -- if my lawyers produced it; I            16:57:56

12      don't believe I produced it.                                    16:57:58

13           Q.    It came from your camp, Ms. Hill.                    16:58:01

14           A.    From my camp?                                        16:58:04

15           Q.    Your side, you and your lawyers.                     16:58:05

16           A.    Okay.    Well, yes.                                  16:58:08

17           Q.    Are you familiar at all with this document?          16:58:09

18           A.    No.                                                  16:58:11

19           Q.    Have you ever read it?                               16:58:12

20           A.    No.                                                  16:58:13

21           Q.    Do you understand generally that employees           16:58:16

22      involved with drugs and alcohol could be disruptive and         16:58:18

23      harm work performance and also present safety risks?            16:58:22

24           A.    Repeat the question.                                 16:58:29

25           Q.    Sure.    If you look -- actually, just turn to       16:58:30




                                                             Page 199
            Ben Hyatt Certified Deposition Reporters
 888.272.0022 818.343.7040 Fax 818.343.7119 www.benhyatt.com
     Case 4:18-cv-01474-HSG Document 63-1 Filed 03/04/19 Page 6 of 18
                            Trina Hill - 12/20/2018


1       page 2, and I'll just read it.       It's Roman numeral IV,     16:58:34

2       Overview.    Employees' involvement with drugs and alcohol      16:58:38

3       can be extremely disruptive and harmful to their work           16:58:43

4       performance, and pose serious safety and health risks to        16:58:46

5       the user and others.       Do you see that?                     16:58:48

6            A.     Where are you reading from?                         16:58:52

7            Q.     It's section IV.     You were looking at it right   16:58:54

8       there.                                                          16:58:55

9            A.     This one (indicating)?                              16:58:56

10           Q.     IV.                                                 16:58:57

11           A.     Okay.                                               16:58:59

12           Q.     That's it.     That's what the first sentence       16:59:03

13      says.    Do you agree with that sentence?                       16:59:05

14           A.     No.                                                 16:59:08

15           Q.     You don't agree with it?                            16:59:09

16           A.     No.    No.   I was complimented on my work          16:59:11

17      performance daily.                                              16:59:15

18           Q.     I'm -- I'm not asking about your performance,       16:59:16

19      Ms. Hill.    I'm asking do you agree with this sentence         16:59:18

20      generally?                                                      16:59:23

21           A.     It depends on the individual.                       16:59:27

22           Q.     You believe some individuals can use drugs and      16:59:29

23      alcohol and it won't affect their work performance or           16:59:32

24      pose serious safety risks?                                      16:59:36

25           A.     Yes.                                                16:59:40




                                                             Page 200
            Ben Hyatt Certified Deposition Reporters
 888.272.0022 818.343.7040 Fax 818.343.7119 www.benhyatt.com
     Case 4:18-cv-01474-HSG Document 63-1 Filed 03/04/19 Page 7 of 18
                          Trina Hill - 12/20/2018


1            Q.    At the last sentence of Section A, Prohibited        16:59:45

2       Behavior, it says, Employees must advise their                  16:59:49

3       supervisors of any prescription drug that may, in any           16:59:53

4       way, affect their ability to safely perform their               16:59:56

5       duties.                                                         16:59:59

6                  Do you see that?                                     16:59:59

7            A.    Yes.                                                 17:00:00

8            Q.    Did you ever notify your supervisor of any           17:00:00

9       prescription drugs that you may have that would affect          17:00:03

10      your ability to --                                              17:00:07

11           A.    No.                                                  17:00:08

12           Q.    -- safely perform your duties?                       17:00:08

13           A.    No.                                                  17:00:10

14           Q.    The next sentence begins, Notwithstanding the        17:00:13

15      foregoing, the use of marijuana or cannabinoids is a            17:00:15

16      violation of this Policy, even if said use is prescribed        17:00:17

17      by a licensed physician.     Given that, small i, the           17:00:22

18      company must comply with both federal and state law, and        17:00:27

19      federal law prohibits the use of marijuana and, ii, the         17:00:31

20      use of marijuana could affect the safety of the                 17:00:35

21      Company's employees, clients, and third parties.                17:00:38

22                 Do you see that?                                     17:00:40

23           A.    Yes.                                                 17:00:42

24           Q.    You understand that governed your employment?        17:00:42

25           A.    Yes.                                                 17:00:46




                                                             Page 201
            Ben Hyatt Certified Deposition Reporters
 888.272.0022 818.343.7040 Fax 818.343.7119 www.benhyatt.com
     Case 4:18-cv-01474-HSG Document 63-1 Filed 03/04/19 Page 8 of 18
                         Trina Hill - 12/20/2018


1            Q.    Do you understand that you could be terminated       17:00:46

2       for using marijuana during your employment?                     17:00:48

3            A.    I understand if I used marijuana on the job          17:00:53

4       site that I could be terminated.                                17:00:56

5            Q.    You did not understand that using marijuana at       17:01:00

6       home or outside of work could result in your termination        17:01:03

7       of employment?                                                  17:01:07

8            A.    I understand that I was not to use marijuana         17:01:09

9       at the job site.                                                17:01:13

10           Q.    But to answer my question, what was your             17:01:20

11      understanding regarding the use of marijuana at home?           17:01:22

12           A.    It's my personal business.                           17:01:25

13           Q.    And, therefore, you could do it?                     17:01:29

14           A.    It's personal at home.    What I do at home is       17:01:32

15      my personal business.                                           17:01:35

16           Q.    And, therefore, using marijuana at home is not       17:01:36

17      a violation of the company policy -- correct? -- in your        17:01:39

18      mind?                                                           17:01:42

19           A.    As long as I didn't use marijuana while              17:02:01

20      working, during work hours on the job site, I felt as           17:02:03

21      though that's my personal business, what I do once I            17:02:08

22      left the job site.                                              17:02:12

23           Q.    Did you take prescription drugs during your          17:02:16

24      employment with Goodfellow?                                     17:02:20

25           A.    No.                                                  17:02:21




                                                             Page 202
            Ben Hyatt Certified Deposition Reporters
 888.272.0022 818.343.7040 Fax 818.343.7119 www.benhyatt.com
     Case 4:18-cv-01474-HSG Document 63-1 Filed 03/04/19 Page 9 of 18
                           Trina Hill - 12/20/2018


1            Q.    None?                                                 17:02:22

2            A.    No.                                                   17:02:23

3            Q.    Was that --                                           17:02:25

4            A.    Besides my inhalers.                                  17:02:26

5            Q.    Aside --                                              17:02:28

6            A.    My blood pressure pills.                              17:02:31

7            Q.    So besides your blood pressure pills and your         17:02:33

8       inhaler, did you take any other prescription drugs               17:02:36

9       during your employment with Goodfellow?                          17:02:40

10           A.    No.   I am -- I get prescription drugs every          17:02:42

11      month for my back, for my pinched nerve and sciatic.             17:02:46

12      Have been since 1990 when I was diagnosed.        I do not       17:02:50

13      take them.                                                       17:02:54

14           Q.    What drugs do you receive for your pinched            17:02:55

15      nerve?                                                           17:02:59

16           A.    Norco, Valium.                                        17:03:00

17           Q.    When was the last time you took Norco or              17:03:09

18      Valium?                                                          17:03:12

19           A.    I'm not sure.     I don't take them.   If I do        17:03:13

20      take one, I would have to be in extreme pain.       And I        17:03:18

21      don't remember the last time I was in extreme pain.              17:03:22

22           Q.    Before your work at Goodfellow?                       17:03:25

23           A.    Before?                                               17:03:27

24           Q.    Was the last time you took Norco or Valium            17:03:28

25      before you began your employment with Goodfellow?                17:03:31




                                                              Page 203
            Ben Hyatt Certified Deposition Reporters
 888.272.0022 818.343.7040 Fax 818.343.7119 www.benhyatt.com
 Case 4:18-cv-01474-HSG Document 63-1 Filed 03/04/19 Page 10 of 18
                     Trina Hill - 12/20/2018


1         A.   No.                                                   17:03:33

2         Q.   Did you ever take Norco or Valium during your         17:03:36

3    employment with Goodfellow?                                     17:03:39

4         A.   No.                                                   17:03:40

5         Q.   Have you taken it since your employment with          17:03:40

6    Goodfellow?                                                     17:03:41

7         A.   Once or twice.                                        17:03:44

8         Q.   When was the last time you took Norco or              17:03:46

9    Valium?                                                         17:03:48

10        A.   Probably -- maybe October.                            17:04:00

11        Q.   You don't know?                                       17:04:22

12        A.   I said October.                                       17:04:23

13        Q.   Oh, I'm sorry.    I misunderstood.                    17:04:24

14             You took it in October.    Was that because you       17:04:26

15   were in severe pain?                                            17:04:29

16        A.   Yes, the only time I take it.                         17:04:31

17        Q.   Back pain?                                            17:04:33

18        A.   Menstrual cramps.                                     17:04:34

19        Q.   Any other times you can think of specifically?        17:04:38

20        A.   Well, to be able to receive my medications, I         17:04:46

21   have to have them in my system for my doctor.                   17:04:50

22        Q.   I don't understand.                                   17:04:56

23        A.   They have to be in my system for me to be able        17:04:58

24   to keep receiving them.                                         17:05:01

25        Q.   How -- how does that work?                            17:05:06




                                                         Page 204
            Ben Hyatt Certified Deposition Reporters
 888.272.0022 818.343.7040 Fax 818.343.7119 www.benhyatt.com
 Case 4:18-cv-01474-HSG Document 63-1 Filed 03/04/19 Page 11 of 18
                      Trina Hill - 12/20/2018


1         A.   You have to ingest one, and it has to show up         17:05:08

2    in your -- in your urine.                                       17:05:13

3         Q.   So in order to continue receiving your Norco          17:05:17

4    and Valium prescriptions, you have to take at least a           17:05:21

5    little so that you pop positive for it at the doctor's          17:05:23

6    office?                                                         17:05:28

7         A.   Yes.                                                  17:05:29

8         Q.   So how often do you get that prescription             17:05:29

9    filled?                                                         17:05:29

10        A.   Once a month.                                         17:05:30

11        Q.   And so you've taken one at least once a               17:05:31

12   month -- one Norco, one Valium at least once a month            17:05:33

13   since 1998?                                                     17:05:37

14        A.   No.                                                   17:05:39

15        Q.   How often do you -- do you take --                    17:05:43

16        A.   This is something that just started this year         17:05:45

17   where my doctor said that because of all the celebrity          17:05:49

18   deaths you have to be tested.    I've never been tested         17:05:53

19   before.                                                         17:05:57

20        Q.   When did that begin?                                  17:05:57

21        A.   January of this year.                                 17:05:59

22        Q.   So after your employment with Goodfellow              17:06:01

23   ended?                                                          17:06:03

24        A.   Mm-hmm.   Excuse me.   Yes.                           17:06:04

25        Q.   Have you ever sold your Norco or Valium?              17:06:14




                                                         Page 205
            Ben Hyatt Certified Deposition Reporters
 888.272.0022 818.343.7040 Fax 818.343.7119 www.benhyatt.com
 Case 4:18-cv-01474-HSG Document 63-1 Filed 03/04/19 Page 12 of 18
                      Trina Hill - 12/20/2018


1         A.   Yes.                                                  17:06:18

2         Q.   To who?                                               17:06:18

3         A.   I have a friend who I've been knowing for             17:06:23

4    several years.                                                  17:06:31

5         Q.   How much do you sell to him?                          17:06:36

6         A.   Excuse me?                                            17:06:39

7         Q.   How much do you sell to him?                          17:06:40

8         A.   All of them, except for I keep a couple just          17:06:43

9    in case I have an attack.                                       17:06:47

10        Q.   How much do you sell them for?                        17:06:49

11             MR. CAINE:    You know what, Counsel, why don't       17:06:56

12   we hold on one second.    Let's go off the record for a         17:06:58

13   minute.                                                         17:07:01

14             THE VIDEOGRAPHER:      Do you agree?                  17:07:04

15             MR. LORDAN:    Sure.   Let's go off the record.       17:07:06

16             THE VIDEOGRAPHER:      This marks the end of          17:07:07

17   Media 6, Volume I, in the Deposition of Trina Hill.      The    17:07:07

18   time is 5:07, and we're off the record.                         17:07:10

19             (Recess taken from 5:07 p.m. to 5:46 p.m.)            17:07:12

20             THE VIDEOGRAPHER:      This marks the beginning of    17:45:50

21   Media 7, Volume I, in the Deposition of Trina Hill.      The    17:45:52

22   time is 5:46, and we are on the record.                         17:45:56

23             MR. CAINE:    Okay.    So we went off the record,     17:46:01

24   and I had conversations with both counsel and with my           17:46:03

25   client.   And, for the record, I am going to move to            17:46:07




                                                         Page 206
            Ben Hyatt Certified Deposition Reporters
 888.272.0022 818.343.7040 Fax 818.343.7119 www.benhyatt.com
 Case 4:18-cv-01474-HSG Document 63-1 Filed 03/04/19 Page 13 of 18
                     Trina Hill - 12/20/2018


1    strike the last four questions that were answered               17:46:11

2    starting with, Have you ever sold, which in the rough           17:46:18

3    version was around 190, 15, and then there were three           17:46:21

4    questions after that, two of which were the same                17:46:25

5    question, but only answered one time.                           17:46:28

6              So I'm going to move to strike it on the basis        17:46:30

7    that the witness has Constitutional rights with respect         17:46:33

8    to those answers -- or those questions, and I think             17:46:38

9    there was some confusion about whether those rights             17:46:43

10   should be asserted.   I think she should have the               17:46:48

11   opportunity to do so, and that's the basis for the              17:46:51

12   motion.                                                         17:46:57

13             With that said, please proceed.                       17:46:58

14             MR. LORDAN:   And to that end, just to address        17:47:01

15   that on the record, my intention at this point would be         17:47:05

16   to move to compel any further discussions and any               17:47:06

17   further questions and oppose your motion to strike.             17:47:11

18   We're certainly entitled to this evidence as both               17:47:13

19   evidence of wages earned post-separation as well as             17:47:16

20   contributing to any sort of emotional distress claim.           17:47:21

21   So we'll clearly meet and confer, but ultimately this           17:47:23

22   will be the subject of a motion to compel and in                17:47:27

23   opposition to your motion to strike.                            17:47:27

24        Q.   Ms. Hill, you understand you're still under           17:47:32

25   oath?                                                           17:47:35




                                                         Page 207
            Ben Hyatt Certified Deposition Reporters
 888.272.0022 818.343.7040 Fax 818.343.7119 www.benhyatt.com
 Case 4:18-cv-01474-HSG Document 63-1 Filed 03/04/19 Page 14 of 18
                      Trina Hill - 12/20/2018


1         A.   Yes.                                                  17:47:35

2         Q.   Is there any reason why you cannot give your          17:47:36

3    best, complete, most accurate testimony today?                  17:47:39

4         A.   No.                                                   17:47:41

5              MR. LORDAN:    There was a question on the            17:47:41

6    record before we took our break.    I'd like the court          17:47:44

7    reporter to read it back into the record.                       17:47:46

8              MR. CAINE:    And I'm sorry.     While we're doing    17:47:56

9    that -- before you do that, in case my motion wasn't            17:47:56

10   clear, I'm not seeking to strike the questions.      I'm        17:47:58

11   seeking to strike the answers that were given to those          17:48:01

12   questions on the basis that I articulated.                      17:48:04

13             MR. LORDAN:    Understood.                            17:48:06

14             (Record read by the court reporter.)                  17:48:07

15             THE WITNESS:    I'm going to exercise my right        17:48:22

16   not to -- my Fifth Amendment right not to answer that           17:48:24

17   question on the grounds of self-incrimination.                  17:48:28

18             MR. LORDAN:    Q.   Ms. Hill, are you going to        17:48:32

19   exercise your Fifth Amendment right with regard to all          17:48:34

20   further questions regarding your possession or sale of          17:48:38

21   Norco and Valium?                                               17:48:42

22        A.   Yes.                                                  17:48:43

23             MR. LORDAN:    I'll just put it on the record         17:48:46

24   that this will be the subject of my motion to compel            17:48:52

25   that I referenced earlier.                                      17:48:56




                                                          Page 208
            Ben Hyatt Certified Deposition Reporters
 888.272.0022 818.343.7040 Fax 818.343.7119 www.benhyatt.com
 Case 4:18-cv-01474-HSG Document 63-1 Filed 03/04/19 Page 15 of 18
                       Trina Hill - 12/20/2018


1         Q.    Ms. Hill, will you refuse to provide testimony       17:48:58

2    with regard to the money you've earned after your               17:49:05

3    separation from Goodfellow Top Grade?                           17:49:11

4               MR. CAINE:    I'm -- okay.   Let -- I think that     17:49:14

5    question needs to be more clear -- or at least I'll             17:49:16

6    object to it on the basis that it's vague.                      17:49:19

7               MR. LORDAN:    Well --                               17:49:22

8               MR. CAINE:    I mean, I think she's testified --     17:49:23

9    sorry to cut you off --                                         17:49:24

10              MR. LORDAN:    Sure.                                 17:49:27

11              MR. CAINE:    -- but I think she's testified         17:49:27

12   about money that she's earned from some of the jobs that        17:49:27

13   you've asked her about; so maybe you can ask a more             17:49:31

14   specific question.                                              17:49:34

15              MR. LORDAN:    Sure.   Let's give it a shot.         17:49:35

16        Q.    After you left Goodfellow Top Grade, Ms. Hill,       17:50:04

17   you testified to a number of positions that you've held         17:50:08

18   with, I believe, EBI and A & B Construction.     Is that        17:50:12

19   correct?                                                        17:50:19

20        A.    A number of positions, no; only one position.        17:50:20

21        Q.    With each?                                           17:50:23

22        A.    Flagger.                                             17:50:24

23        Q.    But you did work for both of those companies         17:50:26

24   after you left Goodfellow Top Grade; correct?                   17:50:28

25        A.    Yes.                                                 17:50:31




                                                         Page 209
            Ben Hyatt Certified Deposition Reporters
 888.272.0022 818.343.7040 Fax 818.343.7119 www.benhyatt.com
 Case 4:18-cv-01474-HSG Document 63-1 Filed 03/04/19 Page 16 of 18
                      Trina Hill - 12/20/2018


1    Katherine Sullivan, HR Generalist, at Goodfellow.               20:43:24

2              You'll see on this next page that you signed          20:43:29

3    for it on the Return Receipt Request.      Is that your         20:43:29

4    signature?                                                      20:43:33

5         A.   Yes.                                                  20:43:38

6         Q.   This indicated that you did not qualify for           20:43:39

7    Family Medical Leave; correct?                                  20:43:41

8         A.   That's what it says.                                  20:43:46

9         Q.   And that the company considered you on an             20:43:47

10   unpaid leave of absence; correct?                               20:43:50

11        A.   Yes.                                                  20:43:53

12        Q.   At what point did you communicate to                  20:43:54

13   Goodfellow that you were not going to be returning to           20:43:56

14   work?                                                           20:43:59

15        A.   I mentioned it in a text message.                     20:44:00

16             MR. LORDAN:    I think we've done about as much       20:44:08

17   as we're going to do here today.                                20:44:12

18             I'll put on the record that there were a              20:44:15

19   number of areas that we talked about where Ms. Hill             20:44:17

20   claimed her Fifth Amendment right against                       20:44:23

21   self-incrimination, and we didn't get to, and therefore,        20:44:26

22   I intend to move to compel and to reopen this deposition        20:44:29

23   subject to that and any documents that might be                 20:44:32

24   subsequently produced that should have been produced            20:44:37

25   before today.    We may need to address those topics.           20:44:39




                                                         Page 297
            Ben Hyatt Certified Deposition Reporters
 888.272.0022 818.343.7040 Fax 818.343.7119 www.benhyatt.com
 Case 4:18-cv-01474-HSG Document 63-1 Filed 03/04/19 Page 17 of 18
                      Trina Hill - 12/20/2018


1               You can carry on.     You can answer.                 20:46:46

2               MR. CAINE:    Objection noted.                        20:46:49

3               And that's all the questions that I have.             20:46:52

4               THE VIDEOGRAPHER:     She answered; right?            20:46:56

5               MR. LORDAN:    She did.                               20:46:58

6               THE VIDEOGRAPHER:     All right.   This marks the     20:46:59

7    end of Media 12, Volume I, and concludes today's                 20:47:00

8    Deposition of Trina Hill.    The total number of                 20:47:05

9    videotapes used was 12 media files, and we are going off         20:47:08

10   the record.                                                      20:47:13

11              MR. LORDAN:    Real quick, before we go off the       20:47:14

12   record, do you mind if we put a stipulation on how long          20:47:14

13   you have to review?                                              20:47:16

14              MR. CAINE:    Yeah.   Well, so I should ask -- I      20:47:19

15   should say that we will exercise the right to review and         20:47:21

16   sign.    I don't think we need a stipulation.      It's in the   20:47:24

17   rules.                                                           20:47:27

18              MR. LORDAN:    Right.   My thought was simply to      20:47:27

19   the extent that we --                                            20:47:30

20              How fast or how long to turn around the copy          20:47:32

21   of the transcript?                                               20:47:36

22              MR. CAINE:    Why don't we go off the record,         20:47:38

23   and then we can go back on the record, if you want to.           20:47:39

24              MR. LORDAN:    Let's just -- never --                 20:47:43

25              That's fine.   We'll just stipulate that if the       20:47:44




                                                           Page 300
            Ben Hyatt Certified Deposition Reporters
 888.272.0022 818.343.7040 Fax 818.343.7119 www.benhyatt.com
 Case 4:18-cv-01474-HSG Document 63-1 Filed 03/04/19 Page 18 of 18
                      Trina Hill - 12/20/2018


1    original is lost and destroyed, a copy can be used in           20:47:48

2    its place.    And I think that's all I needed to do.            20:47:51

3               Is that fine?                                        20:47:58

4               MR. CAINE:    If the original of the transcript      20:47:59

5    is lost?                                                        20:48:00

6               MR. LORDAN:   Right, the original to be              20:48:01

7    maintained by the court reporter's office.                      20:48:03

8               MR. CAINE:    That's fine.   So stipulated.          20:48:05

9               THE VIDEOGRAPHER:   And this marks the end of        20:48:07

10   Media 12, Volume I of Trina Hill and concludes today's          20:48:09

11   deposition.   The time is 8:48, and we are off the              20:48:14

12   record.                                                         20:48:17

13              (Proceedings concluded at 8:48 p.m.)                 20:48:17

14

15

16

17

18

19

20

21

22

23

24

25




                                                          Page 301
            Ben Hyatt Certified Deposition Reporters
 888.272.0022 818.343.7040 Fax 818.343.7119 www.benhyatt.com
